Per curiam.

The proceedings were under the 20 th section of the act, which directs, that the penalty is to be recovered in the manner providedby the ISthsection, where it is said that the penalty is to be recovered in the name of the person who makes the complaint. And according to' our decision in the case of Bennett and Ward,† the suit *511should, have been prosecuted under the !§25 act. One of r the plaintiffs was sworn as a witness, and though a mere trustee, he was liable for costs, and so far interested. On both these grounds judgment must be reversed.
Judgment reversed.

 3 Caines, 259.